DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/29/2020 has been entered.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of The limitations of claim 28 were already introduced into the amended claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1, 19, 21-23, 34, 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512) and further in view Seelandt-Stasek (US 5,653,072).
Regarding claims 1 and 19, Moffitt discloses a window sill flashing comprising:
a first one piece sill flashing 10a and a second one piece sill flashing 10b that are each a continuous shaped structure and each include,

a front flange 12a, 12b projecting perpendicularly downward from the front edge of the base;
at least one side flange having a side surface 15a, 15b and a front surface 17a, 17b, wherein the side surface 15a, 15b extends vertically from the at least one side edge of the base and the front surface 17a, 17b is coplanar with the front flange12a, 12b and extends perpendicularly from the side surface (Fig 2); and 
wherein the first one piece sill flashing and the second one piece sill flashing are each a unitary structure consisting essentially of a thermoforming film.  Examiner wants to note that the window sill flashing of Moffitt is made of molded ABS plastic that is considered to be a thermoforming film because plastic is capable of being formed by a thermoforming process.  Thus, the term “thermoforming” is being treated in accordance with MPEP 2113. Further, the ABS presented within Moffitt can be vacuum molded and thus is the same as the claimed "vacuum formed" thermoforming film.  
The product-by-process limitation “wherein the first one piece sill flashing and the second one piece sill flashing are each vacuum formed” would not be expected to impart distinctive structural characteristics to the window sill flashing. Therefore, the claimed window sill flashing is not a different and unobvious window sill flashing from Moffitt. 
wherein first one-piece sill flashing 10a and the second one-piece sill flashing 10b are each free of any metallic flanges. Examiner notes that although Moffitt shows a 
Examiner wants to note that the transitional phrase “consisting essentially of” is being construed as equivalent to “comprising” absent a clear indication in the specification or claims of what the basic and novel characteristics actually are. (MPEP 2111.03) 
Moffitt does not disclose the first one piece sill flashing and the second one piece sill flashing are configured to partially overlap to produce the window sill flashing having a length generally equal to a width of a window opening. However, Williams discloses a first one piece sill flashing and a second one piece sill flashing 1L, 2R located in an overlapping opposing relationship with one another to create a seam and completely cover the window frame opening; and an adhesive tape 40 located over the seam to seal the seam, (Fig 6, 8), (Col 5, Lines 35-38). Therefore, it would have been obvious to substitute the extension that connects the first one piece sill flashing and the second one piece sill flashing as taught by Moffitt for the overlapping connection with the adhesive tape between first one piece sill flashing and the second one piece sill flashing as taught by Williams in order to join the opposing first one piece sill flashing and the second one piece sill flashing providing a better seal and an easier to install sill flashing assembly and since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. ____ (2006) has found that the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

The modified window sill flashing would have the base of both the first one piece sill flashing and the second one piece sill flashing has a lower surface the is capable of being adapted to be in direct contact with a bottom portion of the window opening and the thermoformed film at the lower surface of the base of the first one-piece sill flashing and at the second one-piece sill flashing is capable of being configured to be in direct contact with the bottom portion of the window opening.
Moffitt does not disclose the first one-piece sill flashing and the second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge. However, Seelandt-Stasek discloses a window sill free of a rear wall, 
Regarding claim 21, Moffitt modified by Williams, Laska and Seelandt-Stasek discloses as discussed in claim 1, as modified, the first one-piece sill flashing would overlap the second one-piece sill flashing so that the base of the first one-piece sill flashing overlaps the base of the second one-piece sill flashing and the front flange of the first one-piece sill flashing overlaps the front flange of the second one-piece sill flashing.
Regarding claim 22, Moffitt modified by Williams, Laska and Seelandt-Stasek discloses as discussed in claim 1, Williams further disclose an adhesive tape 40 is located on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing (Fig 8).
Regarding claim 23, Moffitt modified by Williams, Laska and Seelandt-Stasek discloses as discussed in claim 1, Moffitt further discloses the base of both the first one-piece sill flashing and the second one-piece sill flashing is free of dimples (Fig 2).
Regarding claim 34, Moffitt modified by Williams, Laska and Seelandt-Stasek discloses as discussed in claim 22, Williams further discloses the adhesive tape 40 is located on an upper surface opposite the lower surface of the first one-piece sill flashing and the second one-piece sill flashing at the overlap (Col 5, Lines 19-25); and
wherein the base of the modified first one-piece sill flashing is in direct contact with the base of the modified second one-piece sill flashing at the overlap without an adhesive therebetween.
Regarding claim 37, Moffitt modified by Williams, Laska and Seelandt-Stasek discloses wherein the modified window sill flashing is configured to prevent an ingress of water into the window opening. Examiner notes that the modified device of Moffitt, Williams, Laska and Seelandt-Stasek would be structurally the same as the applicant’s invention, and therefore, will inherently be capable of performing the same functions (prevent an ingress of water into the window opening).

8.	Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512), Seelandt-Stasek (US 5,653,072) and further in view of Restaino (US 6,045,921). Moffitt modified by Williams, Laska and Seelandt-Stasek discloses as discussed in claim 1, but does not disclose a silicone coating covers both the first one-piece sill flashing and the second one-piece sill flashing. However, Restaino teaches that is well known to have a plastic member (16) including a silicone coating to facilitate separation of the sheets while being stacked, (Figure 1), (Abstract, Column 4, Lines 10-13). Therefore, it would have been obvious to a person having ordinary skill in .

9.	Claims 24, 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Van Ausdall (US 4,081,941), Restaino (US 6,045,921) and further in view of NPL “Exterior Siding, Trim and Finishes, Page 121”.
Regarding claims 24 and 28, Moffitt discloses a method of making and installing a window sill flashing, comprising: 
forming from a first common sheet of thermoforming film a first one piece plastic sill flashing that is continuous shaped structure (Fig 1, 2) which includes: 
i. a base 11a having a substantially rectangular shape and a front edge and at least one side edge; 
ii. a front flange 12a projecting perpendicularly downward from a front edge of the base; 
iii.  at least one side flange having a side surface 15a and a front surface 17a , wherein the side surface extends vertically from the at least one side edge of the base and the front surface is coplanar with the front flange 12a and extends perpendicularly from the side surface, (Fig 2);
forming from a second common sheet of thermoforming film a second one piece sill flashing that is continuous shaped structure (Fig 1, 2) which includes: 

ii. a front flange 12b projecting perpendicularly downward from a front edge of the base; 
iii.  at least one side flange having a side surface 15b and a front surface 17b , wherein the side surface extends vertically from the at least one side edge of the base and the front surface is coplanar with the front flange 12a and extends perpendicularly from the side surface, (Fig 2);
both the first one-piece sill flashing 10a and the second one-piece sill flashing 10b are each free of any metallic flanges. Examiner notes that although Moffitt shows a metallic facing 20 this is not part of the base sill flashing thus the claimed limitations are met.
Examiner wants to note that the window sill flashing of Moffitt is made of molded ABS plastic that is considered to be a thermoforming film because plastic is capable of being formed by a thermoforming process.  Thus, the term “thermoforming” is being treated in accordance with MPEP 2113. 
Moffitt does not disclose the plastic sheet being vacuum formed; wherein the first one piece plastic flashing and the second one piece plastic sill flashing partially overlap and are in direct contact without an adhesive therebetween to produce the window sill flashing having a length generally equal to a width of the window opening; the thermoformed film of both the first one-piece sill flashing and the second one-piece sill flashing has a thickness in a range of 7.5- 35 mils; the first common sheet and the second common sheet are each a sheet of polyvinyl chloride.

Williams further teaches a first one piece sill flashing and the second one piece sill flashing 1L, 2R  formed of a thermoforming film having a thickness of 7.5 mils, (Figure 6, 8), (Column 3, Lines 23-26). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the sill flashing of Moffitt to have a thickness of 7.5 mils as taught by Williams in order to provide a member that is easy to cut and to conform to the shape of the sill and more specifically the corners.

The modified first one piece plastic flashing and the second one piece plastic sill flashing of Moffitt, Williams and Van Ausdall would include the step of partially overlapping the first one piece sill flashing with the second one piece sill flashing to produce the window sill flashing having a length generally equal to a width of the window opening so as to conform to a bottom portion of the window opening. 
Moffitt and Williams disclose the first common sheet and the second common sheet being formed of a thermoforming film. It would have been obvious to one having ordinary skill in the art at the time of invention to use polyvinyl chloride, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. The particular type of material used to make the first common sheet and the second common sheet, absent any criticality, is only considered to be the use of a “preferred ” or “ optimum ” material out of a plurality of well-known materials that a person having 
Moffitt modified by Williams and Van Ausdall does not disclose a silicone coating to cover both the first one-piece sill flashing and the second one-piece sill flashing. However, Restaino teaches that is well known to have a plastic member (16) including a silicone coating to facilitate separation of the sheets while being stacked, (Figure 1), (Abstract, Column 4, Lines 10-13). Therefore, it would have been obvious to a person having ordinary skill in the arts at the time of the applicant’s invention to modify the plastic window sill flashing of Moffitt, Williams and Van Ausdall to include a silicone coating as taught by Restaino in order to provide a relative ease of release between the window sill flashings during storage.
Moffitt discloses the step of applying a flashing P to a window opening such that the flashing P covers a bottom portion of the window opening and a portion of an exterior vertical section in which the window opening is located (Fig 1, 3); installing the first one piece sill flashing and the second one piece sill flashing such that they are located on the bottom portion of the window opening having the flashing P thereon (Fig 1, 3); wherein the modified thermoformed film at the base of both the first one piece sill flashing and the second one piece sill flashing is in direct contact with a bottom portion of the window opening having the flashing P thereon, (Fig 1, 3). Moffitt does not 
The modified window sill flashing would have the thermoformed film at the base of both the first one piece sill flashing and the second one piece sill flashing in direct contact with a bottom portion of the window opening having the housewrap thereon.
Regarding claim 30, Moffitt discloses the first one-piece sill flashing and the second one-piece sill flashing each include a rear wall 13a, 13b which extends perpendicularly upward along a rear edge of the base 11a, 11b, opposite the front edge, and the rear wall is part of the continuous shaped structure (Fig 2).
Regarding claim 31, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, as modified, the first one-piece sill flashing would overlap the second one-piece sill flashing so that the base of the first one-piece sill flashing overlaps the base of the second one-piece sill flashing and the front flange of 
Regarding claim 32, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, Williams further disclose an adhesive tape 40 is located on the overlap between the first one-piece sill flashing and the second one-piece sill flashing to seal a seam between the first one-piece sill flashing and the second one-piece sill flashing (Fig 8).
Regarding claim 33, Moffitt modified by Williams and Van Ausdall discloses as discussed in claim 24, the modified base of both the first one-piece sill flashing and the second one-piece sill flashing would be free of dimples.

10.	Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Van Ausdall (US 4,081,941), Restaino (US 6,045,921) and further in view of NPL “Exterior Siding, Trim and Finishes, Page 121”and further in view Seelandt-Stasek (US 5,653,072). Moffitt modified by Williams, Laska and the NPL does not disclose the first one-piece sill flashing and the second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge. However, Seelandt-Stasek discloses a window sill free of a rear wall, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sill flashing of Moffitt, Williams, Laska and the NPL to be free of a rear wall as taught by Seelandt-Stasek in order to provide a sill flashing that can be placed on an sliding door sill in order to protect it from damage. .

11.         Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512), Seelandt-Stasek (US 5,653,072) and further in view NPL “Exterior Siding, Trim and Finishes, Page 121”. Moffitt discloses the bottom portion of the window opening includes a flashing (P) (Fig 1, 3), but does not disclose the flashing being a housewrap. However, the NPL discloses that it is well-known in the art to employ “housewrap” material as a weather resistant barrier. Therefore, it would have been obvious to substitute the flashing of Moffitt for the housewrap as taught by NPL in order to wrap an exterior wall and window sill in such housewrap in order to achieve the stated, and thus predicable, result of providing an additional barrier to moisture and since KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S.Ct. 1727, 82 USPQ.2d 1385 (Fed. Cir. 2005), cert. granted, 547 U.S. ____ (2006) has found that the substitution of one known weather resistant barrier for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

12.	Claims 36, 38, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512), and further in view NPL “Exterior Siding, Trim and Finishes, Page 121”. 
Regarding claim 36, Moffitt modified by Williams and Laska discloses the claimed window sill flashing as discussed in the rejection of claim 1 above.
Moffitt further discloses the sill flashing can be placed in a window of a wall which is an outside wall of a building comprising:
a)    a window opening which passes from an exterior of the wall to an interior of the wall, wherein the opening includes a surface which is a bottom portion extending from the exterior to the interior of the wall, and the bottom portion defines a width of the window opening, (Col 1, Lines 49-54), (Fig 1). Examiner notes that although Fig 1 shows the sill flashing placed on a floor, the sill flashing would be placed in a window opening in the same manner.
Moffitt further discloses b) a flashing (P) covering the exterior of the wall and a portion of an exterior vertical section in which the window opening is located (Fig 1, 3); wherein the flashing P that covers the bottom portion is integral with and continuous with the flashing P that covers the exterior vertical section in which the window opening is located (Fig 1, 3);
wherein the thermoformed film at the lower surface of the base of both of the first one-piece sill flashing and the second one-piece sill flashing is in direct contact with the bottom portion of the window opening having the flashing thereon (Fig 1, 3); 
wherein the modified first one-piece sill flashing is in direct contact with the second one-piece sill flashing at the overlap without an adhesive therebetween (Williams, Fig 8), (Col 5, Lines 35-38).

It would have been obvious to have the housewrap that covers the bottom portion integral with and continuous with the housewrap that covers the exterior of the wall about the window opening in order to enhance the weather protection by reducing the number of joints of the housewrap and since the use of a one piece construction instead of several pieces would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 38, Moffitt modified by Williams, Laska and the NPL discloses wherein the modified window sill flashing is configured to prevent an ingress of water into the window opening. Examiner notes that the modified device of Moffitt, Williams, Laska and the NPL would be structurally the same as the applicant's invention, and 
Regarding claim 39, Moffitt discloses the first one-piece sill flashing 10a and the second one-piece sill flashing 10b are each free of any metallic flanges. Examiner notes that although Moffitt shows a metallic facing 20 this is not part of the base sill flashing thus the claimed limitations are met.

13.	Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moffitt (US 4,555,882) in view of Williams (US 6,401,402), Laska (US 4,700,512), NPL “Exterior Siding, Trim and Finishes, Page 121” and further in view Seelandt-Stasek (US 5,653,072). Moffitt modified by Williams, Laska and the NPL does not disclose the first one-piece sill flashing and the second one-piece sill flashing are each free of a rear wall projecting from a rear edge of the base, opposite the front edge. However, Seelandt-Stasek discloses a window sill free of a rear wall, (Fig 1, 2). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sill flashing of Moffitt, Williams, Laska and the NPL to be free of a rear wall as taught by Seelandt-Stasek in order to provide a sill flashing that can be placed on an sliding door sill in order to protect it from damage. This would have the predictable and obvious benefit of providing a flatter surface on which to set items or pass items through the sliding door and could potentially save costs associated with fabricating a more complex and material-consuming structure having a rear wall (Patent Board Decision Page 12, Lines 3-12).
Response to Arguments
14.	Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
	Applicant’s arguments have been addressed in the Examiner’s Answer of 09/20/2019 and the Patent Board Decision of 10/29/2020.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                             02/10/2021